DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, 11-12, 14, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Milbourne (U.S. Patent No 7,036,406).

Regarding claim 1, Milbourne teaches an impact wrench (element 8, figure 1), comprising: a motor (element 14, figure 1); a hammer rotatable by the motor (element 20, figure 1); a body accommodating the motor and the hammer (element 12, figure 1); and an anvil protruding frontward from the body and configured to be struck in a rotation direction by the hammer (element 100, figure 1), the anvil including a blade to be in contact with the hammer (element 38, figure 2. It is noted that while figure 2 is a prior art embodiment, similar features are apparent on the anvil of figure 3, and are therefore being referred to as element 38 for shorthand), a cylinder located frontward from the blade (element 30, figure 3), a rectangular prism located frontward from the cylinder (element 132, figure 3), at least one chamfered surface each at an edge of the rectangular prism (see annotated figure 3), and a concave on a rear end of the at least one chamfered surface (element 134, figure 3).

    PNG
    media_image1.png
    362
    508
    media_image1.png
    Greyscale

Annotated Figure 3
Regarding claim 2, Milbourne teaches the impact wrench according to claim 1, wherein the concave is recessed from an outer portion of the at least one chamfered surface (element 134, figure 4).

Regarding claim 3, Milbourne teaches the impact wrench according to claim 1, wherein the concave (element 134, figure 4) is recessed in an arc shape along an arc having a center radially outward from the anvil in a direction of an axis of the anvil (see figure 4).

Regarding claim 5, Milbourne teaches the impact wrench according to claim 1, wherein the rectangular prism (element 132, figure 3) has a through-hole orthogonal to an axis of the anvil (element 146, figure 3).

Regarding claim 7, Milbourne teaches the impact wrench according to claim 1, wherein the at least one chamfered surface includes four chamfered surfaces of the rectangular prism (see annotated figure 3).

Regarding claim 8, Milbourne teaches the impact wrench according to claim 2, wherein the concave (element 134, figure 4) is recessed in an arc shape along an arc having a center radially outward from the anvil in a direction of an axis of the anvil (see figure 4).

Regarding claim 11, Milbourne teaches the impact wrench according to claim 2, wherein the rectangular prism (element 132, figure 3) has a through-hole orthogonal to an axis of the anvil (element 146, figure 3).

Regarding claim 12, Milbourne teaches the impact wrench according to claim 3, wherein the rectangular prism (element 132, figure 3) has a through-hole orthogonal to an axis of the anvil (element 146, figure 3).

Regarding claim 14, Milbourne teaches the impact wrench according to claim 2, wherein the at least one chamfered surface includes four chamfered surfaces of the rectangular prism (see annotated figure 3).

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the embodiment of figure 5 of Milbourne.
Regarding claim 15, the embodiment of figure 5 of Milbourne teaches an impact wrench (element 8, figure 1), comprising: a motor (element 14, figure 1); a hammer rotatable by the motor (element 20, figure 1); a body accommodating the motor and the hammer (element 12, figure 1); and an anvil protruding frontward from the body and configured to be struck in a rotation direction by the hammer (element 200, figure 5), the anvil including a rectangular prism including a through-hole orthogonal to an axis of the anvil (element 232, figure 5), four planes (element 242, figure 5), and four chamfered surfaces each located between adjacent ones of the four planes (element 254, figure 5), four curved surfaces located rearward from the four planes (element 252, figure 5), and four concaves recessed on rear portions of the four chamfered surfaces and on rear portions of the four planes (element 258, figure 5).

Regarding claim 16, the embodiment of figure 5 of Milbourne teaches the impact wrench according to claim 15, wherein each of the four curved surfaces (element 252, figure 5) corresponds to a part of a circle with a first radius (see figure 5).

Regarding claim 17, the embodiment of figure 5 of Milbourne teaches the impact wrench according to claim 15, wherein each of the concaves has an arc shape (element 258, figure 5, paragraph [0033] “each of the reliefs are approximately semi-spherically shaped”) with a second radius different from the first radius (see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Milbourne in view of Bodine (U.S. Patent No. 7,249,638) and Elger (U.S. Patent No. 8,839,879). 
Regarding claim 4, Milbourne teaches the impact wrench according to claim 1 and the concave (element 134, figure 4).
Milbourne does not teach the concave having a length of 2.0 to 2.5 mm from a boundary between the cylinder and the rectangular prism to a front end of the concave in a direction of an axis of the anvil, and the rectangular prism includes a flat portion with a width-across-flats of 12.4 to 13.0 mm.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).
	Here, both Bodine and Elger disclose that the size of the transition zone between the round body and the square head affect the amount of stress applied to the anvil (Bodine col, 2 lines 54-59) (Elger col 3, lines 60-61). The disclosures of Bodine and Elger show that it is well known in the art that the length of the concave between the circular body and the square head is a result effective variable controlling the level of stress in the anvil.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the concaves of Milbourne to have a length of 2.0 to 2.5 mm from a boundary between the cylinder and the rectangular prism to a front end of the concave in a direction of an axis of the anvil, as doing so would have been a matter of routine optimization and one of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success that sizing the length of the concaves to that dimension would have resulted in reduced stress to the anvil, increasing the useful life of the anvil.
 It is further noted by the examiner that Applicant has not demonstrated criticality of the claimed range, “the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Given that both the disclosures of Bodine and Elger specify that changing the size of the transition zone affect the level of stress in the anvil, Applicant has not established that the claimed range of 2.0 to 2.5 mm creates unexpected results.
Further, Elger discloses an anvil (Elger element 14, figure 3), with the square head having a nominal width W of .5 inches (12.7mm) (Elger column 4, lines 5-10).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the square head of Milbourne to have the nominal width of 12.7 mm of Elger, as doing so would allow the anvil to engage with standard size ½ inch drive impact sockets.

Regarding claim 9, see the rejection of claim 4 above, Milbourne in view of Bodine and Elger discloses all elements.

	Regarding claim 10, see the rejection of claim 4 above, Milbourne in view of Bodine and Elger discloses all elements.

Regarding claim 13, Milbourne in view of Bodine and further in view of Elger discloses the impact wrench according to claim 4, wherein the rectangular prism (Milbourne element 132, figure 3) has a through-hole orthogonal to an axis of the anvil (Milbourne element 146, figure 3).
		
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Milbourne in view of Eggert (U.S. Patent Application No. 2014/0260826) and further in view of Bodine.

Regarding claim 6, Milbourne teaches the impact wrench according to claim 5.
Milbourne does not teach a distance between a centerline of the through-hole and a front end of the concave being larger than or equal to 4.5 mm in a direction of the axis of the anvil, and the cylinder having a diameter of 17.7 to 18.3 mm.
Eggert discloses a square socket bit (Eggert element 100, figure 2) with a detent cavity (Eggert element 115), placed a between .1 inches (2.54 mm) and .15 inches (3.81 mm) from the edge of the bit. It is further noted in Eggert that spacing of the detent balls, and therefore the detent cavities can be increased or decreased based on the size of the bit (Eggert paragraph [0028]), therefore it is noted that the mere change in size or proportion from the general structure of the prior art does not appear to alter the function of the prior art or produce any new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Further, Milbourne in view of Eggert does not disclose the cylinder having a diameter of 17.7 to 18.3 mm.
Bodine discloses an anvil (10) having a round body portion (30). It is noted that the diameter of the round body portion can be adjusted to either require or remove the use of the ramped transition portion (52). It is further noted that mere change in size or proportion from the general structure of the prior art does not appear to alter the function of the prior art or produce any new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of figure 5 of Milbourne in view of Ueda (U.S. Patent Application No. 2017/0326719).
	The embodiment of figure 5 of Milbourne teaches the impact wrench according to claim 15, further comprising: a hammer case accommodating the hammer (Milbourne element 12, figure 1).
The embodiment of figure 5 of Milbourne does not teach a bearing located in the hammer case and holding the anvil in a rotatable manner; and an oil seal located frontward from the bearing, wherein the concaves are located frontward from the oil seal.
Ueda discloses a bearing (Ueda element 23, figure 1) located in the hammer case and holding the anvil in a rotatable manner; and an oil seal located frontward from the bearing (Ueda element 25, figure 1), wherein the concaves are located frontward from the oil seal (It would have been obvious to one of ordinary skill in the art to place the concaves frontward from the oil seal, otherwise oil would escape through the gaps between the round seal (such as an O-ring) and the square portion of the body of the anvil, rendering the oil seal useless).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to provide the impact wrench of Milbourne with the bearing and oil seal of Ueda, such that lubricant inside the crank housing can be prevented from leaking out to the exterior of the barrel (Ueda paragraph [0033]).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over The embodiment of figure 5 of Milbourne in view of Happ (U.S. Patent Application No. 2008/0087448) and Sugimoto (U.S. Patent Application No. 2009/0223690).
	
Regarding claim 19, the embodiment of figure 5 of Milbourne teaches the impact wrench according to claim 15.
The embodiment of figure 5 of Milbourne does not teach the anvil having a groove located rearward from the concaves, and the groove having a diameter smaller than a distance between two of the chamfered surfaces facing each other with the axis of the anvil in between and larger than a distance between two of the planes facing each other with the axis of the anvil in between. 
Happ discloses an anvil (Happ element 10, figure 2) having a groove located rearward from the concaves (Happ element 26, figure 4). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to provide the anvil of Milbourne with the groove of Happ, as doing so would allow for grease to lubricate in between the anvil and the bearing, reducing wear (Sugimoto Paragraph [0006]).
The embodiment of figure 5 of Milbourne in view of Happ does not disclose the groove having a diameter smaller than a distance between two of the chamfered surfaces facing each other with the axis of the anvil in between and larger than a distance between two of the planes facing each other with the axis of the anvil in between. However, the mere change in size or proportion from the general structure of the prior art does not appear to alter the function of the prior art or produce any new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	
Regarding claim 20, the embodiment of figure 5 of Milbourne teaches the impact wrench according to claim 15.
	The embodiment of figure 5 of Milbourne does not teach the anvil having a groove located rearward from the concaves, and the groove having a diameter smaller than a diameter of the anvil in deepest portions of the concaves.
	Happ discloses an anvil (Happ element 10, figure 2) having a groove located rearward from the concaves (Happ element 26, figure 4). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to provide the anvil of Milbourne with the groove of Happ, as doing so would allow for grease to lubricate in between the anvil and the bearing, reducing wear (Sugimoto Paragraph [0006]).
The embodiment of figure 5 of Milbourne in view of Happ does not disclose the groove having a diameter smaller than a diameter of the anvil in deepest portions of the concaves. However, the mere change in size or proportion from the general structure of the prior art does not appear to alter the function of the prior art or produce any new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J QUINN whose telephone number is (571)272-4606. The examiner can normally be reached Monday Through Friday, 8AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on 571-270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.Q./		Examiner, Art Unit 4188                                                                                                                                                                                                        
/GERALD L SUNG/Primary Examiner, Art Unit 3741